 Case 1:18-cv-01436-MN Document 44 Filed 05/06/19 Page 1 of 3 PageID #: 1086


                                                                                            222 Delaware Avenue, Suite 800
                                                                                               Wilmington, DE 19801-1600
                                                                                                       PHONE    302.304.7600
                                                                                                          FAX   866.974.7329
                                                                                                           www.wsgr.com




                                               May 6, 2019

Via Efiling and Hand Delivery
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 North King Street, Unit 19, Room 4324
Wilmington, DE 19801

       Re:     Quest Diagnostics Investments LLC v. Laboratory Corporation of America
               Holdings, et al., C.A. No. 18-1436-MN (D. Del.)

Dear Judge Noreika:
        Defendants Laboratory Corporation of America Holdings; Esoterix, Inc.; and Endocrine
Sciences, Inc. (collectively, “LabCorp”) file this letter regarding Plaintiff’s (“Quest’s”) request
for leave to amend its Answer (D.I. 43). LabCorp does not oppose Quest’s requested
amendment and writes to: (1) indicate it would oppose a request to delay resolution of LabCorp’s
motion for judgment on the pleadings (D.I. 26) and would oppose a request for expedited
discovery on assignor estoppel; as well as, (2) address Quest’s improper argument regarding
assignor estoppel.

1.     Background
        Quest made a tactical decision to delay seeking leave to amend its answer until March 12,
2019, the week before the deadline for Quest to respond to LabCorp’s motion for judgment on
the pleadings (D.I. 26). Ex. A at 1 (March 14, 2019 email from E. Carlson sent at 11:53 AM).
When Quest first informed LabCorp that Quest would seek such leave, the request was grouped
with two other requests that revealed Quest’s true intentions. Quest wanted to defer briefing on
LabCorp’s motion and take expedited discovery with respect to its assignor estoppel defense.
Ex. A at 2 (March 12, 2019 email from K. McGann sent at 12:27 PM). LabCorp did not agree
because of the undue delay and unfair prejudice these requests would cause.
        Quest then argued that assignor estoppel applied to some of the asserted patents in
Quest’s responsive brief. D.I. 35 at 7. In LabCorp’s reply in support of its motion for judgment
on the pleadings, LabCorp explained why assignor estoppel does not apply to the threshold
question of patent eligibility, i.e., whether the claimed subject matter falls within one of the
judicially-created exceptions to patentable subject matter. D.I. 40 at 1–2. LabCorp also
explained that Quest does not assert that assignor estoppel applies to all of the patents challenged
by LabCorp’s motion. D.I. 40 at 2.


             AUSTIN   BEIJING BOSTON      BRUSSELS  HONG KONG   LOS ANGELES  NEW YORK  PALO ALTO
               SAN DIEGO    SAN FRANCISCO   SEATTLE  SHANGHAI   WASHINGTON, DC  WILMINGTON, DE
 Case 1:18-cv-01436-MN Document 44 Filed 05/06/19 Page 2 of 3 PageID #: 1087




May 6, 2019
Page 2


        LabCorp’s motion is fully briefed and ready for resolution. Thus, Quest’s desire to defer
briefing is moot. Quest has not pursued expedited discovery and LabCorp intends to oppose any
such expedited discovery. When Quest filed its May 3, 2019 letter requesting only to amend its
answer and apparently dropping the other requests, LabCorp contacted Quest in an attempt to
resolve this dispute. LabCorp offered, and remains willing, to stipulate to Quest’s amendment of
the pleadings if Quest confirms it will not burden the Court and LabCorp with a request for
expedited discovery or delayed resolution of LabCorp’s motion. Ex. B at 1–2 (May 6, 2019
email from E. Carlson sent at 7:09 AM). Quest refused this offer. Ex. B at 1 (May 6, 2019 email
from E. Majchrzak sent at 12:03 PM).

2.     LabCorp Would Oppose Expedited Discovery or Delay in Resolution of Its Motion
       for Judgment on the Pleadings
        Quest does not request expedited discovery or a delay in the resolution of LabCorp’s
motion in its May 3, 2019 letter, and Quest should therefore be precluded from seeking such
relief during the May 8, 2019 discovery teleconference. But given Quest’s refusal to confirm it
has dropped those requests, and in an abundance of caution, LabCorp states that it intends to
oppose those requests if and when they are made. Quest had the opportunity to—and in fact
did—argue assignor estoppel in its responsive brief to LabCorp’s motion. And those assignor
estoppel arguments do not even apply to all the patents challenged by LabCorp’s motion. Thus,
there is no need to delay resolution of LabCorp’s motion or to engage in piece-meal expedited
discovery.

3.     Quest’s Improper Assignor Estoppel Argument is Wrong
         In Section III.A of its letter, Quest has improperly argued the merits of assignor estoppel,
essentially filing an unauthorized surreply on LabCorp’s motion for judgment on the pleadings.
LabCorp respectfully requests that the Court disregard this section of Quest’s letter. If the Court
is inclined to consider that section, LabCorp respectfully requests that the Court consider the
following for completeness.
        Quest’s suggestion that Diamond Scientific’s discussion of “patentable invention” means
assignor estoppel applies to patent eligibility is incorrect. D.I. 43 at 3 quoting Diamond
Scientific Co. v. Ambico, Inc., 848 F. 2d 1220, 1224 (Fed. Cir. 1988). The phrase “patentable
invention” has been used to refer to other defenses to patent infringement such as obviousness,
under section 103. See, e.g., Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 11, 17, 30
(1966); Calmar, Inc. v. Cook Chemical Co., 336 F. 2d 110, 114 (8th Cir. 1964).
        Furthermore, patent eligibility under section 101 was not at issue in Diamond Scientific,
instead the Federal Circuit affirmed a district court decision granting a motion to strike
affirmative defenses under Sections 112 (specification), 102 (novelty), and 103 (obviousness)—
 Case 1:18-cv-01436-MN Document 44 Filed 05/06/19 Page 3 of 3 PageID #: 1088




May 6, 2019
Page 3


but not section 101. Diamond Scientific, 848 F. 2d at 1227; Diamond Sci. Co. v. Ambico, Inc.,
666 F. Supp. 163, 164 (S.D. Iowa 1987). Thus, even if the Federal Circuit intended “patentable
invention” to refer to patent eligibility, it would merely be dicta.
        The statement Quest quoted from Diamond Scientific is itself a quote from an 1894 First
Circuit case, Babcock v. Clarkson, 63 F. 607 (1st Cir. 1894). Around the time that Babcock was
decided, “patentable invention” referred to the obviousness defense later codified in Section 103.
Smith v. Goodyear Dental Vulcanite Co., 93 US 486, 492 (1877); Reckendorfer v. Faber, 92 US
347, 349 (1876). In Babcock, just like in Diamond Scientific, the issue of patent eligibility was
not before the court. Id. at 609 (holding that assignor estoppel does not bar the use of prior art
during claim construction and affirming construction of a patent “in the light of the art”). So
even if the First Circuit had intended to refer to patent eligibility, that would be dicta too.
        The ITC case that Quest cites is similarly unhelpful to its position. In re Certain Network
Devices, Related Software and Components Thereof (I), Inv. No. 337-TA-944, USITC Pub.
575521 at 137 (Feb. 2, 2016) (D.I. 43, Ex. E). The ITC decision is not binding and the reasoning
in that case is incorrect and not persuasive because: (1) it relies on the same language from
Diamond Scientific discussed above; and (2) also relies on cases suggesting assignor estoppel
may apply to the utility requirement under Section 101—a defense wholly separate and different
in character from the threshold question of patent eligibility.

                                             Sincerely,

                                             WILSON SONSINI GOODRICH & ROSATI
                                             Professional Corporation

                                             /s/ Ian R. Liston
                                             Ian R. Liston
cc: all counsel of record
